Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 11/22/2017. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 11-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan al. (US 20180300653), in view of Leon (US 20180359259).

1. A system comprising: 
a training model data store (Srinivasan:  e.g., [0037]-[0038],  Fig 2A, block 230, 232, the storage system of a DML storing volume of training data); and 
(Srinivasan: e.g., [0034], Fig 2A, the processing system is an example of a computing device):
obtain, from a user device, a training request, wherein the training request comprises an indicator of a container image, an indicator of training data, and one or more first hyperparameter values (Srinivasan: e.g., [0004], receiving a task object that indicates a training job to perform, [0027], in response to a training request, the DML system creates a new container from a container image, [0029], using  relevant hyper parameters received in the training request and/or “according to the model architecture and hyper parameters” interpret to obtain, from a user device, a training request, wherein the training request comprises an indicator of a container image, an indicator of training data, and one or more first hyperparameter values, where, [0023], the number of iterations to the perform the training data or [0031], the source of input signals are an example of an indicator of training data); 
initialize a machine learning (ML) training container Srinivasan: e.g., [0062], “Upon mounting a volume 234 of training data and initializing the model architecture, the container manager 218 can deploy the training container on the appropriate computing resource.” interprets to initialize a machine learning (ML) training container in the DML using computing resources, where Abstract, retrieving and mounting a volume of training data to the filesystem of the container image to obtained a training container interprets the ML training container is formed from the container image); 
cause Srinivasan: e.g., Abstract, executing the training container on at least one of the one or more available computing resources, [0025], with the training container being generated by the DML based on the received hyper parameters and training data. [0027], The DML identify computing resources to a task performed by running containers interprets to cause computing resources determined by the DML to execute code stored within the ML training container according to the one or more first hyperparameter values), wherein execution of the code causes Srinivasan: e.g., Abstract, receiving a trained model from the container after the container completes the training job, [0060], with the volume of mounted training data, including [0062] an image classifier or [0028], the weight of models, or [0018][0019], the model architecture interprets execution of the code causes computing resources determined by the DML to train a machine learning model using the training data and to generate model data that represents characteristics of the machine learning model, where weights or the model architectures are an example of model data that represents characteristics of the machine learning model); and 
store the model data in the training model data store (Srinivasan: e.g., [0004], [0037], storing the trained model in a non-transitory memory included in the storage system).
Srinivasan does not particularly call for, but Leon discloses a “virtual machine instance” (Leon: e.g., [0157], “the processing server 206 hosts one or more virtual machine instance, where one or more containers are initialized within each virtual machine instance”). Srinivasan teaches using a variety of computing resources to perform learning tasks. It would have been obvious for one of ordinary skill in the art, having Srinivasan and Leon before the effective filing date, to combine Leon with Srinivasan to improve efficiency in accomplishing diverse leaning tasks with multiple computing resources in distributed computing environments, a desired objective of Srinivasan.
3. The system of Claim 1, wherein the computer-executable instructions, when executed, further cause the first computing device to: obtain one or more second hyperparameter values; and cause tSrinivasan: e.g., [0069], receiving requests of model training for different tasks interprets obtaining a second hyper parameter values, and causing the DML applying computing resources for training weights of a deep neural network for image classification instead of a neural network for document classification interprets causing cause the DML using computing resources to execute the code stored within the ML training container according to the second, instead of the first, hyper parameter). Leon discloses a “virtual machine instance” (Leon: e.g., [0157], one or more virtual machine instance).5. The system of Claim 1, wherein the computer-executable instructions, when executed, further cause the first computing device to: initialize a second ML training container Srinivasan: e.g., [0069], using a second training container with computing resources by DML), wherein the second ML training container is formed from the container image (Srinivasan: e.g., [0063], updates made to the model architecture in a single container image rather than having to update each and every container containing a model trained using the model architecture interprets the second ML training container is formed from the container image); and cause Srinivasan: e.g., [0064], causing the DML to run training containers in parallel [0062], with a training container executing instructions contained in the model architecture and completing the training according to hyper parameters interprets to cause the DML to execute second code stored within the second ML training container according to the one or more first hyperparameter values in parallel with the execution of the code stored within the ML training container). Leon discloses a “virtual machine instance” (Leon: e.g., [0157], one or more virtual machine instance).6. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. 
11. The computer-implemented method of Claim 6, wherein the training request further comprises one or more first hyperparameter values (Srinivasan: e.g., [0042], “the hyper parameters received in a request”).
12. The computer-implemented method of Claim 11, wherein causing the first virtual machine instance to execute code stored within the ML training container further comprises causing the first virtual machine instance to execute the code stored within the ML training container according to the one or more first hyperparameter values (Srinivasan: e.g., Abstract, executing the training container on at least one of the one or more available computing resources, [0025], with the training container being generated by the DML based on the received hyper parameters and training data).13. The computer-implemented method of Claim 12, further comprising: obtaining one or more second hyperparameter values; and causing the first virtual machine instance to execute the code stored within the ML training container according to the one or more second hyperparameter values and not the one or more first hyperparameter values (Srinivasan: e.g., [0069], receiving requests of model training for different tasks interprets obtaining a second hyper parameter, and causing the DML applying computing resources for training weights of a deep neural network for image classification instead of a neural network for document classification interprets causing cause the first virtual machine instance to execute the code stored within the ML training container according to the second, instead of the first, hyper parameter).14. The computer-implemented method of Claim 6, wherein the training request further comprises at least one of a graphical processing unit (GPU) instance type of the first computing device, a central processing unit (CPU) instance type of the first computing device, an amount of memory to allocate on the first computing device, or a type of the first virtual machine instance (Srinivasan: e.g., [0068], CPU, GPU, storage systems). 
15. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. In addition, Srinivasan discloses one or more non-transitory, computer-readable storage media (e.g., [0088], non-transitory computer readable medium).18. The non-transitory, computer-readable storage media of Claim 15, wherein the computer-executable instructions further cause the one or more processors to at least: initialize a scoring container in a secondSrinivasan: e.g., [0084], generating a serving container by mounting the model to a container image interprets initializing a ML scoring container, where [0083], using models from a model bundle store based on the models identified in the task objects  interprets DML with the second set of computing resources hosted by a second computing device); and store the model data in the scoring container (Srinivasan: e.g., [0081], storing trained models and labels of classification in a model bundle, [0085], for running the serving containers). Leon discloses a “virtual machine instance” (Leon: e.g., [0157], one or more virtual machine instance).19. The non-transitory, computer-readable storage media of Claim 18, wherein the computer-executable instructions further cause the one or more processors to at least: receive, from the user device, an execution request, wherein the execution request comprises input data (Srinivasan: e.g., [0070], causing a second CPU to receive input signals from a remote source); execute second code stored in the scoring container using the input data to generate an output (Srinivasan: e.g., [0070], executing operations define din a model architecture by the serving container, where the operations are an example of a second code); and transmit the output to the user device (Srinivasan: e.g., [0070], outputting predictions to client computing devices).20. The non-transitory, computer-readable storage media of Claim 15, wherein the computer-executable instructions further cause the one or more processors to at least: obtain one or more first hyperparameter values (Srinivasan: e.g., [0080], obtaining multiple hype parameters); and cause Srinivasan: e.g., [0062], causing the DML to run the training container by executing instructions contained in mode architectures with variables being set by hyper parameters interprets). Leon discloses a “virtual machine instance” (Leon: e.g., [0157], one or more virtual machine instance).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan al. (US 20180300653), hereinafter Srinivasan, in view of Leon (US 20180359259), further in view of Dabbagh et al. (US 20170093639), hereinafter Dabbagh.
.
4. The system of Claim 1, wherein the computer-executable instructions, when executed, further cause the first computing device to: Srinivasan discloses “execute the machine learning model defined by the model data using the input data as inputs to generate model output data” (Srinivasan: e.g., [0069], executing the deep neural network for image classification). Srinivasan does not disclose, but Dabbagh discloses to obtain evaluation data, wherein the evaluation data comprises input data and known results (Dabbagh: e.g., [0046], receiving training data and validation data); and compare the model output data with the known results to determine a quality metric of the machine learning model; and store the quality metric (Dabbagh: e.g., [0046], receiving training data and validation data [0045], executing the network prediction model comparing the output of a prediction model against the actual number of requests to calculate an error, where the error is an example of a quality metric and using the error in weight refinement interprets to store the quality metric). Srinivasan teaches using learned model for various service. It would have been obvious for one of ordinary skill in the art, having Dabbagh before the effective filing date, to combine Dabbagh with the extended Srinivasan because a quality metric is essential to the adaptation in classification.8. The claim is substantially the same as claim 4 and therefore, rejected for the same reason.

Claim Objections
Claims 2, 7, 9-10 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., reference Wen et al. (US 20200027014) teaches forecasting distributed resource utilization using virtual machine for virtual controlling with executable containers and thus, the concepts in the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	August 24, 2022